Citation Nr: 1032257	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-21 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), depression and a 
psychosis.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for headaches secondary to 
service-connected temporomandibular joint (TMJ) syndrome.

3.  Entitlement to service connection for a finger disorder.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a rating in excess of 20 percent for TMJ 
syndrome.

6.  Entitlement to a rating in excess of 30 percent for 
psoriasis.

7.  Entitlement to a rating in excess of 10 percent for residuals 
of a partial patellectomy of the right knee.

8.  Entitlement to a total rating due to individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979; he 
had additional service in the Navy Reserve from May 1979 to May 
1982.

In a March 1997 rating decision, service connection for PTSD was 
denied.  In a February 1998 decision, the Board denied service 
connection for headaches as secondary to the Veteran's TMJ 
syndrome and for a psychiatric disorder.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and April 2008 RO decisions.

Although to date the RO has considered whether new and material 
evidence has been submitted to reopen a claim of service 
connection for PTSD, in light of the Veteran's contentions and 
the state of the record, which reflects other psychiatric 
diagnoses, the Board has recharacterized the issue on appeal as 
indicated above and will consider whether service connection is 
warranted on a de novo basis.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 4-5 (2009).

In May 2010, the Veteran testified during a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (AVLJ); a copy 
of the transcript is in the record.

Issues 3 through 9 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for a low back disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's bilateral tinnitus is assigned a 10 percent rating, 
the maximum rating available under Diagnostic Code 6260, and 
there are no exceptional circumstances warranting referral for an 
extraschedular rating.


CONCLUSION OF LAW

5.  The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.87, Diagnostic Code 6260 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Because the application of the law to the 
undisputed facts is dispositive of this appeal, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran testified at a Board hearing that focused on the 
elements necessary to substantiate his tinnitus and the Veteran, 
through his testimony and his attorney's statements, demonstrated 
that he had actual knowledge of the elements necessary to 
substantiate the claim for benefits.  As such, the Board finds 
that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the AVLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) (2009) and that the Board can adjudicate the claim 
based on the current record.  

The Veteran contends that his service connected tinnitus is more 
disabling than currently evaluated.  He testified that he has 
tinnitus in both ears that regulates between one ear and the 
other ear.  

His service-connected bilateral tinnitus is currently evaluated 
as 10 percent disabling, which is the maximum evaluation 
available under Diagnostic Code 6260.  See 38 C.F.R. § 4.87; see 
also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260, limits a Veteran to a single disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral); VAOPGCPREC 2-2003 (Diagnostic Code 6260 
authorizes a single schedular 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral or bilateral).  Where, as here, there is a lack of 
entitlement under the law, the claim for a schedular evaluation 
in excess of 10 percent, to include separate schedular ratings, 
for bilateral tinnitus is denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

A review of the evidence indicates no showing that the Veteran's 
tinnitus reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The record 
evidence contains no showing that the disability results in 
marked interference with employment, or that it required any, let 
alone frequent, periods of hospitalization or otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The appeal is denied.


ORDER

An initial rating in excess of 10 percent for bilateral tinnitus 
is denied.


REMAND

Service Connection for a Psychiatric Disorder, to Include PTSD

In light of Clemons, and based on the medical evidence of record 
indicating longstanding complaints of depression, as well as 
other psychiatric symptoms and diagnoses of major depressive 
disorder and PTSD, the Board has determined that a another 
psychiatric examination and opinion is required in this case.  
Here, in April 2008, the RO made a formal finding on a lack of 
information required to verify stressors in connection with the 
Veteran's PTSD.  However, as noted above, in an October 1979 VA 
administrative decision, the RO held that, resolving all doubt in 
his favor, the reported injury sustained by the Veteran to the 
right side of his jaw on August 18, 1978, was incurred in the 
line of duty and not the result of his own willful misconduct.  
As this is one of the claimed stressors, the Veteran has not yet 
been afforded a VA examination to determine whether he meets the 
DSM-IV criteria for PTSD, based on this conceded stressor.  

Service Connection for a Finger Disorder

With regard to a finger disorder, the Board notes that service 
treatment records reveal that the Veteran was treated for 
complaints of a swollen third finger on the right hand of one-
week's duration in October 1976 and for a laceration distal of 
the MIP joint of the posterior aspect of the right third finger 
in February 1979.  

A September 2004 VA x-ray of the right hand revealed mild soft 
tissue swelling over the DIP joint of the third finger and 
minimal joint space narrowing at the DIP joint of that finger.  
In September 2004, the Veteran had surgery for an abscess under 
the right middle finger due to paronychia.  Moreover, the Veteran 
claims to have psoriatic arthritis.  In light of the above, the 
Board finds that the Veteran must be afforded a VA examination to 
determine the likelihood that he has a finger disorder that is 
related to or had its onset in service or is secondary to 
service-connected disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Increased Rating Claims

During his Board hearing, the Veteran asserted that his service-
connected disabilities-TMJ, psoriasis, and a right knee 
disability-have worsened since the most recent examinations in 
January and May of 2007, that he now has psoriatic arthritis, and 
that his right knee is unstable and as such warrants a separate 
rating for instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  

In this regard, the Board notes that the May 2007 VA joints 
examiner indicated the presence of three scars on top of the 
right knee but did not state whether there was any underlying 
tissue loss, disfigurement, keloid formation, pain/tenderness, or 
limitation of function so as to warrant a separate rating for 
scarring.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
38 C.F.R. § 4.25(b) (2009).  As such, the Board finds that a 
remand is necessary to afford the Veteran VA examination and to 
request VA outpatient treatment records in order to provide an 
accurate assessment of the nature and extent of his service-
connected disabilities.  38 C.F.R. § 3.159(c)(4); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  

Application to reopen a claim of service connection for headaches 
due to TMJ 

With respect to his headaches claim, the Board finds that 
deferral of this issue is warranted because it is unclear whether 
his headaches are a separate disability or a manifestation of his 
service-connected TMJ.  

TDIU

Finally, with regard to his TDIU claim, none of the evidence 
specifically addresses the issue of whether the Veteran is 
unemployable solely due to his service-connected disabilities.  
Thus, the Board finds that this matter must be remanded for an 
opinion, which must address the impact of his service-connected 
disabilities on the Veteran's employability.  See 38 U.S.C.A. 
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board 
acknowledges that resolution of his service connection and 
increased rating claims could impact upon VA's consideration of 
the Veteran's TDIU claim.  As such, the Board finds that his 
service-connection and increased rating claims are inextricably 
intertwined with his TDIU claim.  Accordingly, they must be 
considered together, and thus a decision by the Board on the 
Veteran's TDIU claim would at this point be premature.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for the 
evaluation and treatment of the Veteran from 
the Boston, Massachusetts VAMC to include 
Brockton, West Roxbury, and the Boston VA 
outpatient clinic, since March 2005, and any 
records from the Boston Vet Center.  

2.  Send a letter to the Veteran and his 
attorney, asking the Veteran to provide the 
dates and nature of any job-related injuries 
for which he has sought workers' compensation 
benefits and to identify healthcare providers 
who had treated him for these injuries and to 
provide appropriate authorization for release 
of information.  Then, undertake appropriate 
action to obtain copies of any determination 
on the Veteran's award/denial of workman's 
compensation benefits for such job-related 
injuries and accompanying medical records.  
Also ask the Veteran to identify healthcare 
providers who had treated him for substance 
abuse and to provide appropriate 
authorization for release of information, 
particularly for rehabilitation programs at 
the Arbour in December 2003 and High Pointe 
in May 2004.  Then, undertake appropriate 
action to obtain copies of such records.

All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his attorney of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken. 

3.  Following completion of 1 and 2 above, 
schedule the Veteran for a VA psychiatric 
examination.  Any opinion rendered must be 
supported by a complete rationale and 
reconciled with the evidence of record.

The examiner should be instructed that VA has 
conceded that the Veteran sustained an injury 
to the right side of his jaw on August 18, 
1978, after an assault by another service 
member.  The examiner should determine 
whether the Veteran meets the DSM-IV criteria 
for a diagnosis of any psychiatric 
disability, to include PTSD.

If the Veteran is diagnosed with PTSD, the 
examiner should opine whether it is at least 
as likely as not that the Veteran's PTSD is a 
consequence of the above stressor from his 
military service.

If a psychiatric disability other than PTSD 
is diagnosed, the examiner should determine 
whether it is at least as likely as not that 
such disability is related to or had its 
onset in service, or, if a psychosis is 
diagnosed, had its onset within one year 
after the Veteran's discharge from service on 
May 16, 1979.  The examiner must also comment 
as to whether it is at least as likely as not 
that any psychiatric disorder found to be 
present was caused or aggravated by any 
service-connected disability.  The Veteran is 
currently service connected for tinnitus, 
TMJ, psoriasis, and a right knee disability.

The rationale for all opinions expressed 
should be set forth in a legible report.

4.  After completion of 1 and 2 above, 
schedule the Veteran for a VA orthopedic 
examination to: (1) determine the nature, 
extent and etiology of any finger disorder 
found to be present and (2) the nature and 
severity of the Veteran's service-connected 
residuals of a partial patellectomy of the 
right knee.  The claims file must be made 
available to the examiner for review prior to 
the examination, and such review should be 
noted in the examination report.  All 
indicated studies should be conducted, and 
all findings reported in detail.

As to any finger disorder found on 
examination, the examiner should opine as to 
whether it is at least as likely as not that 
such disorder is related to or had its onset 
during service or, if arthritis is diagnosed, 
had its onset within one year after the 
Veteran's discharge from service on May 16, 
1979.  The examiner must also comment as to 
whether it is at least as likely as not that 
such disorder was caused or aggravated by any 
service-connected disability.  The Veteran is 
currently service connected for tinnitus, 
TMJ, psoriasis, and a right knee disability.  

In addition, the examiner should determine 
the current severity of the Veteran's right 
knee disability.  With regard to the right 
knee disability, x-rays and range of motion 
studies of the right knee, reported in 
degrees should be accomplished.  The examiner 
should describe any ankylosis, lateral 
instability, subluxation, pain, weakened 
movement, excess fatigability and 
incoordination due to the service-connected 
right knee disability.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right knee.  
The examiner is also asked to provide an 
opinion concerning the impact of the service-
connected right knee disability on the 
Veteran's ability to work since July 2005.

The rationale for all opinions expressed 
should be set forth in a legible report. 

5.  After completion of 1 and 2 above, 
schedule the Veteran for a VA skin 
examination to determine the nature and 
severity of his service-connected scarring 
due to a partial patellectomy of the right 
knee and of his psoriasis.  The claims file 
must be made available to the examiner for 
review prior to the examination, and such 
review should be noted in the examination 
report.  All indicated studies should be 
conducted, and all findings reported in 
detail.

With regard to the Veteran's right knee 
scars, the examiner should indicate the 
number and linear measurements of any scars 
found (to include the area(s) in square 
inches or square centimeters and the 
percentage of the entire body and the 
percentage of the exposed areas affected) and 
comment on any underlying tissue loss, 
disfigurement, keloid formation, 
pain/tenderness, or limitation of function. 

With regard to the Veteran's psoriasis, the 
examiner should indicate (1) the percentage 
of the entire body and the percentage of the 
exposed areas affected; (2) whether constant 
or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs were required during any past 12-month 
period; or (3) whether systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs were required for a total duration of 
six week or more, but not constantly, during 
any past 12-month period.  If the Veteran's 
psoriasis is manifested by disfigurement of 
the head, face, or neck or scarring, the 
examiner should indicate the number and 
linear measurements of any scars found (to 
include the area(s) in square inches or 
square centimeters and the percentage of the 
entire body and the percentage of the exposed 
areas affected) and comment on any underlying 
tissue loss, disfigurement, keloid formation, 
hypo- or hyper-pigmentation, pain/tenderness, 
or limitation of function, and whether the 
surface contour of any scar is elevated or 
depressed on palpation.  If the Veteran's 
psoriasis has resulted in psoriatic 
arthritis, the examiner should indicate 
where.  The examiner is also asked to provide 
an opinion concerning the impact of the 
service-connected right knee scars and 
psoriasis on the Veteran's ability to work.

Unretouched color photographs should be taken 
and associated with the record.  The 
rationale for all opinions expressed should 
be set forth in a legible report. 

6.  After completion of 1 and 2 above, 
schedule the Veteran for a VA dental 
examination to determine the nature and 
severity of his service-connected TMJ 
syndrome.  The claims file must be made 
available to the examiner for review prior to 
the examination, and such review should be 
noted in the examination report.  All 
indicated studies should be conducted, and 
all findings reported in detail.

The examiner should describe inter-incisal 
range of motion and lateral excursion (in 
mm.) and loss of whole, or part, of the 
ramus, involving loss of temporomandibular 
articulation (bilateral or unilateral).  The 
examiner is also asked to provide an opinion 
concerning the impact of the service-
connected TMJ syndrome on the Veteran's 
ability to work.

The examiner must also report whether the 
Veteran has headaches, and if so, the 
frequency and severity of his headaches.  
Thereafter, the examiner must state whether 
it is at least as likely as not that his 
headaches are related to or a manifestation 
of his TMJ.  

The rationale for all opinions expressed 
should be set forth in a legible report. 

7.  After completion of 1 through 6 above, 
adjudicate the Veteran's petition to reopen 
the claim for service connection for a low 
back disorder.  If service connection is 
granted for any additional disability, send 
the Veteran's claims file to an appropriate 
examiner for an opinion on the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on the Veteran's 
employability.  The examiner should opine as 
to whether the Veteran's service-connected 
disabilities, without consideration of his 
nonservice-connected disabilities or age, 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner must review the claims file and the 
report should indicate that review.

8.  After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal in light of 
all pertinent evidence and legal authority, 
to include all applicable diagnostic codes 
under 38 C.F.R. §§ 4.71a, 4.118, and 4.150, 
and consideration as to whether a separate 
rating for right knee scarring, pursuant to 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994), and/or whether "staged rating," 
pursuant to the Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007), or referral for an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1) or 4.16(b) (2009) is 
warranted.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his attorney an appropriate supplemental SOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


